Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment and remarks submitted 12/22/2020.
Claim 1 has been amended; support is found in [0037] of the published application and figure 1.
Claims 1-3 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0351869 A1, cited in the IDS dated 9/9/2020) in view of Shigeta et al. (US 2003/0162084 A1).

claim 1, Ichikawa discloses a bus bar module [0025] to be attached to a battery assembly having a plurality of unit battery cells (2) stacked on each other [0036], the bus bar module comprising: 
bus bars (3) each to be connected to corresponding unit battery cells [0037]; 
a holder (4-holding member) holding the bus bars and the heating body [0025]; and
 power communication wires, the control signal ([0027] 5- battery monitoring unit for detecting voltages and controlling charging/discharging and is equipped with circuit board having microcomputer and circuits for detecting voltages, current and temperature).
However Ichikawa does not disclose a heating body disposed between a pair of electrode portions and power communication wires connected to the heating body.
Shigeta et al. discloses a battery module and teaches the use of heaters (40, 840) for heating secondary batteries in extremely cold conditions [0033], the heaters are disposed between a pair of electrode portions of each of the unit cells (figure 3).  Shigeta further discloses a control circuit (60) for controlling the energization of the heaters [0045]
Shigeta further discloses power communication wires connected to the heating body to deliver power and a control signal from a control device to the heating body controlling temperature of the heating body (figures 10-11, [0045]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the heaters and wires connecting the heaters to the controller because the heater can be used to heat the batteries at extremely cold conditions and further have the controller controlling the temperature of the battery for optimizing the battery.
As to claim 2, Modified Ichikawa discloses the bus bar module according to Claim 1, further comprising circuit members connected to the bus bars [0027] and xtending in a stack 
As to claim 3, modified Ichikawa discloses the holder (4) is configured to allow the bus bars (figure 1) and the heating body (figure 2 of Shigeta discloses the heater 40 on the holder), therefore the modified Ichikawa includes the hold having both the bus bars and heaters being attached to the battery assembly in an integrated manner in a state of the bus bars and the heating body being held by the holder.

Response to Arguments
The objections to claims 1 and 2 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727